343 Mass. 150 (1961)
177 N.E.2d 675
UNITED STATES PLYWOOD CORPORATION
vs.
PIONEER DISPLAY COMPANY & others.
Supreme Judicial Court of Massachusetts, Hampshire.
September 29, 1961.
November 7, 1961.
Present: WILKINS, C.J., SPALDING, WHITTEMORE, CUTTER, & KIRK, JJ.
Edwin P. Dunphy, for the defendants Victor W. Fitch and another.
Alvertus J. Morse, (Alvertus D. Morse with him,) for the plaintiff.
WILKINS, C.J.
This action of contract was heard upon a statement of agreed facts, which amounted to a case stated. The judge found for the plaintiff against two defendants, and on January 12, 1961, filed a paper entitled "Finding of Court." This was in effect an order for judgment from which an appeal would have lain under G.L. (Ter. Ed.) c. 231, § 96. Dedham v. Newton, 320 Mass. 391, 392. Pepperell v. Somerville, 321 Mass. 413. National Cash Register Co. v. Warner, 335 Mass. 736. See Corbett v. Derman Shoe Co. 338 Mass. 405, 407. No such appeal was taken. After the expiration of the appeal period, the plaintiff on February 14 filed a "motion for entry of judgment" against those two defendants "according to the *151 finding of court entered on January 12." This motion was allowed on February 23. On March 1 these defendants filed an "appeal from the judgment of the court entered against them on February 23." Such an appeal is not authorized by G.L. (Ter. Ed.) c. 231, § 96. Burnham v. Dollard, 269 Mass. 530, 531. Keljikian v. Star Brewing Co. 303 Mass. 53, 61. See Meadows v. Town Clerk of Saugus, 333 Mass. 760, 761.
Appeal dismissed.